Buenos Aires, September 21, 2016 COMISIÓN NACIONAL DE VALORES MERCADO DE VALORES DE BUENOS AIRES Ref.: Relevant Event – Informs Resignation of Alternate Supervisory Committee Member. Dear Sirs: I write to the Comisión Nacional de Valores (the “CNV”) and Mercado de Valoresde Buenos Aires in my capacity as Responsible of Market Relations ofPampa Energia S.A.(‘ Pampa ’orthe ‘ Company ’) to inform that today we received the immediate and irrevocable resignation of Miss. Victoria Hitce to her appointment as Alternate Supervisory Committee Member of Pampa, due to having lost the quality of being independent as required by art. 79 of Law 26.831. Sincerely, María Agustina Montes Responsible of Market Relations
